Order granting motion to set aside a verdict for $15,000 unless plaintiff accepts $8,500 in lieu thereof and the judgment entered on plaintiff’s acceptance of that amount, unanimously reversed, on the law, on the facts and in the exercise of discretion, the judgment vacated and a new trial granted, with $50 costs and disbursements to appellants, unless plaintiff stipulates to accept $2,500 in place of the amount allowed, in which event the judgment is modified to that extent and affirmed as so modified, with $50 costs and disbursements to appellants. In this personal injury negligence action, the amount of the judgment is grossly excessive and not warranted by the record. Settle order on notice.
Coneur — Rabin, J. P., Stevens, Steuer and Staley, JJ.